Citation Nr: 1448582	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-32 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, and bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his wife, and R. B.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in relevant part, denied entitlement to service connection for PTSD, also claimed as depression and anxiety.

The Veteran, his wife, and R. B., testified at a hearings before the undersigned in July 2014 and before an RO Decision Review Officer in November 2009.  Hearing transcripts are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was afforded a VA contracted psychological examination in December 2010.  From review of the record, it appears that some conflict arose between the Veteran and the examiner.  The examiner diagnosed bipolar disorder, but did not provide an etiology opinion.  She additionally did not consider the etiology of previously diagnosed anxiety disorder or depression.  The examination is inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran testified that he was scheduled for VA mental health treatment in July 2014.  Records of VA mental health treatment dated since August 2007 have not been associated with the claims file; and must be obtained.  See 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the record contains multiple VA Forms 21-4142, authorizing VA to obtain private treatment records.  Records from many of these providers, however, have not been obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA mental health treatment records dated since August 2007 from indicated VA facilities.

2.  After obtaining necessary authorization, obtain the Veteran's private treatment records from Dr. John Barta, Dr. Ronald Pollack, Dr. Michael Thompson, James Hoover, MFT, Dr. Nasrollah Rashidi, Otis Fox, Ventura County Rescue Mission, Aurora Vista Del March Hospital, and from any other identified private mental health treatment provider.

3.  Thereafter, schedule the Veteran for a new VA mental health examination with a psychiatrist or psychologist.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner must determine whether the Veteran meets the DSM-V criteria for PTSD, depression, anxiety, bipolar disorder, and/or any other current psychiatric disorder, or whether he has met proper diagnostic criteria for any such disability since August 2007.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder properly diagnosed since August 2007 had its onset during the Veteran's active service or is related to an in-service disease, event, or injury, to specifically include his having witnessed French nuclear weapons testing and performed necessary clean-up of his ship afterward. 

If PTSD is diagnosed, the examiner should identify the stressors upon which the diagnosis is based. 

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

